Citation Nr: 0118947	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  99-01 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for low 
back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from  June 1958 to 
October 1975.

The current appeal arose from a July 1997 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO, in pertinent part, denied 
entitlement to an evaluation in excess of 20 percent for low 
back strain.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) via a 
videoconference with the RO in March 1999, a transcript of 
which has been associated with the claims file.

This matter was previously before the Board in May 2000, at 
which time it was remanded for additional development.  

The RO affirmed the denial of entitlement to an evaluation in 
excess of 20 percent for low back strain in May 2001.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained by the RO.

2.  The probative evidence shows that low back strain is 
productive of not more than muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position. 




CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
low back strain have not been met.  38 U.S.C.A. § 1155; 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 4.10, 
4.71a, Diagnostic Code 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran sustained a low back injury in a ;lifting incident in 
September 1973.

A January 1976 VA general medical examination concluded in a 
pertinent diagnosis of recurrent low back strain.

The RO granted entitlement to service connection for low back 
strain with assignment of a noncompensable evaluation when it 
issued a rating decision in February 1976.

The veteran submitted a claim for an increased evaluation for 
his low back strain in June 1997.  

A VA orthopedic examination of the spine was conducted in 
July 1997.  The veteran reported that he had back pain that 
had continued to worsen over the past thirty years.  He had 
been diagnosed with degenerative spondylosis of the lumbar 
spine and had not had any surgery.  He did not wear a back 
brace for his low back pain and had difficulty taking 
nonsteroidal anti-inflammatory medication secondary to an 
ulcer condition.  He had limited symptoms of leg pain.  

On examination he had tenderness to palpation along the lower 
lumbar elements and along the left paraspinous musculature.  
He had forward bending within six inches of his toes and 
erect posture.  He had lateral bending to 45 degrees in 
either plane.  He had 5/5 anterior tibialis, 5/5 quadriceps 
and 2+ knee and ankle jerk reflexes bilaterally.  There was 
no loss of sensation in any dermatomal distribution.  
Radiographs reviewed showed degenerative spondylosis at L3-4, 
L4-5 and L5-S1.  The diagnosis, in pertinent part, was 
moderate to moderately severe lumbar spondylosis.

X-rays of the lumbosacral spine in July 1997 showed narrow 
disk spaces at the lumbosacral junction.  There were small 
osteophytes at all levels.  There was normal alignment.

Computed axial tomography (CAT) scan of the lumbosacral spine 
in March 1998 showed a broad based disc bulge with open 
central canal and some neural foramen narrowing at L5 and S1, 
but no other nerve root compromise, no central canal or 
stenosis.  There was probably a transitional vertebral 
segment at the lumbosacral junction.  There was small but 
definite disc space at S1/S2 and the L5/S1 disc was nearly 
horizontal in orientation.  

On VA examination of the spine in June 1998 the veteran 
reported that he had continuous pain in his lower back.  He 
reported no pain in his legs, but complained of pain in his 
buttock area.  Physical examination of the lumbosacral spine 
showed flexion to 85 degrees, extension to 20 degrees, side-
to-side bending to 20 degrees each way.  Motor function was 
5/5.  Deep tendon reflexes were uniformly symmetrical and 
sensory examination was grossly intact.  He was tender over 
the right paraspinous muscles to palpation.  X-rays showed no 
fractures, dislocations or subluxations.  Disk spaces were 
well maintained.  There was some mild anterior osteophyte 
formation in the lower lumbar segments.  The impression was 
chronic ongoing lower back pain in the paraspinal areas that 
appeared to be a chronic muscle strain in nature associated 
with previous injuries in the military which appeared to be 
mild-to-moderately symptomatic depending upon activity level.

Examination in March 1999 showed the veteran had some 
slowness and guarding when he tried to stand.  He could 
forward flex to within about eighteen inches of touching the 
floor.  Extension was limited and lateral bending was painful 
in either direction.  He had a normal lower extremity motor 
examination with intact patellar and Achilles reflexes.  
Straight leg raise was positive bilaterally for causing pain 
in the lower back and left buttock.  X-ray showed a lot of 
degenerative disk disease at L5-S1 and posterior element of 
hypertrophy at the same level.

During the March 1999 video conference the veteran testified 
that his back had worsened since his discharge from the 
service.  Hearing Transcript (Tr.), p. 3.  He worked as an 
apartment manager from 1991 to 1996, and exacerbated the 
problem with his back because the job required a substantial 
amount of climbing, lifting, reaching, stretching and 
sitting.  Tr., pp. 4-5.  He could not handle sedentary or any 
type of work for any length of time.  He was in constant pain 
and he took pain relievers.  Tr., p. 6.  He stopped working 
in November 1997 as a nurse provider.  Tr., p. 8.  He took 
medication for his back almost every day.  Tr., pp. 9-10.

Magnetic resonance imaging (MRI) of the lumbar spine in April 
1999 showed degenerative disease changes.  There was no 
evidence of spinal stenosis or nerve root compression.

In October 2000 the RO received VA medical records dated 
intermittently from April 1982 to May 1995, which show 
various diagnoses of a low back disorder.

A VA examination was conducted in January 2001.  The examiner 
noted that the veteran's claims file had been reviewed.  He 
reported that his lower back was stiff on awakening.  
Limitation of motion, particularly on right and left side 
bending, caused discomfort.  He had no radicular type 
symptoms.  On examination he walked with a normal gait.  
Neurological evaluation revealed physiologic and symmetrical 
reflexes, strength and sensation in both lower extremities, 
internal and external of the hips, within normal limits.  
Pulses were within normal limits.  



Straight leg raising was negative bilaterally and he 
demonstrated a mild hemiatrophy of the left side with the 
left arm and left leg being smaller than the right arm and 
right leg.

The examiner remarked that the veteran's service-connected 
lumbar strain involved only the surrounding soft tissues 
including the muscles, tendons and ligaments.  There was no 
evidence of significant involvement of joint structure or 
nerves.  Active range of motion of the lumbar spine showed 
flexion of 60 degrees, extension to 10 degrees and right and 
left side bending of 15 degrees.  There was no weakened 
movement, excess fatigability or incoordination caused by the 
service-connected lumbar strain.  Any increased dysfunction 
due to exacerbation could not be quantified.  

There was no evidence of muscular atrophy or skin changes 
suggestive of disuse or functional impairment due to pain.  
There were no other problems, which impacted the functional 
capacity affected by the service-connected lumbar strain.  
The examiner concluded that the veteran had recurrent low 
back pain probably related to deconditioning.  His symptoms 
appeared to be mild to moderate in nature, and the veteran 
described no functional limitations, although one could 
anticipate a decreased ability to sit for prolonged periods 
of time or perform any heavy lifting type activities.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2000).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.  The United States Court 
of Appeals for Veterans Claims (the Court) has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected low back disability, which 
has been characterized as low back strain is currently 
evaluated as 20 percent disabling pursuant to Diagnostic Code 
5295 which provides the rating criteria for a lumbosacral 
strain.  

Under this Code provision, the maximum 40 percent evaluation 
is warranted when the lumbosacral strain is severe with 
listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

A 20 percent evaluation is appropriate when the lumbosacral 
strain is accompanied by muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent evaluation is warranted when 
the lumbosacral strain is with characteristic pain on motion.  
A noncompensable evaluation is assigned when the lumbosacral 
strain is with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2000).

Words such as "moderate" and "severe" are not defined in the 
VA Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2000).  
It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2000).

Under Diagnostic Code 5293 a noncompensable evaluation is 
assigned for postoperative and cured intervertebral disc 
syndrome.  A 10 percent evaluation is assigned for mild 
intervertebral disc syndrome.  A 20 percent evaluation is 
assigned for intervertebral disc syndrome, which is moderate 
with recurring attacks.  A 40 percent rating is warranted 
when the intervertebral disc syndrome is severely disabling 
with recurring attacks and intermittent relief.  The maximum 
60 percent evaluation is assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293 (2000).

A precedent opinion of the General Counsel of the Secretary 
of VA, VAOPGCPREC 36-97, held that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.

Traumatic arthritis substantiated by X-ray findings is rated 
analogous to degenerative arthritis.  Degenerative arthritis, 
in turn, is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2000).  

Under Diagnostic Code 5292, ratings are assigned for 
limitation of motion of the lumbar spine when that limitation 
is slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995);  
see also 38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (2000); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, supra, at 206.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.102, 4.3 (2000).

Analysis
Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  
The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by the veteran as well 
as authorized by him to be obtained.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

In light of the foregoing, the Board is satisfied that as a 
result of the May 2000 remand, all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required to comply with the duty to assist as 
mandated by the VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5103A)).  

In that regard, the veteran proffered testimony during a 
video conference at the RO in March 1999.  In addition, he 
was afforded VA examinations in July 1997, June 1998 and 
January 2001.  Moreover, other evidence has been obtained 
which is probative thereof.  The Board is unaware of any 
additional evidence that has not already been requested 
and/or obtained that is pertinent to the veteran's appeal.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.  Congress passed the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), modifying the adjudication of 
all pending claims.  As set forth above, the new law revises 
the former 38 U.S.C.A. § 5107(a) to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim.  
It also specifically enumerates the requirements of the duty 
to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law without it first being considered by the RO.  As set 
forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran and his 
representative have been afforded the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and have done so.  

The veteran and his representative have also been apprised of 
the evidence needed to substantiate the claim on appeal.  The 
record is replete with rating decisions, correspondence, 
statement of the case and supplemental statement of the case, 
all advising of the nature of the RO's adjudications, 
evidence reviewed and needed, and application of criteria.  
In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
the case to the RO for adjudication of his claim for 
increased compensation benefits under the new law would only 
serve to further delay resolution of his claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Increased Evaluation

A preponderance of the evidence establishes that the 
veteran's low back strain does not warrant a rating in excess 
of 20 percent.  

The veteran's low back strain is currently evaluated as 20 
percent disabling under the criteria for lumbosacral strain 
under Diagnostic Code 5295.  In order to warrant the next 
higher evaluation, the low back strain under this code would 
have to be productive of severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

While the medical evidence of record has reflected various 
diagnoses to account for the veteran's low back 
symptomatology, none of the symptoms individually or in the 
aggregate approximate the symptomatology required for a 40 
percent evaluation for severe impairment as contemplated 
under Diagnostic Code 5295.  

There is no medical evidence of record, which establishes 
that the veteran experiences symptoms of severe lumbosacral 
strain.  On VA examinations in July 1997, June 1998 and 
January 2001, there was no evidence of marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes or  narrowing or irregularity of 
joint space.  

The VA examination in July 1997 showed the veteran had 
forward bending within six inches of his toes and erect 
posture and lateral bending to 45 degrees.  He was diagnosed 
with moderate to moderately severe lumbar spondylosis.  On VA 
examination of the lumbosacral spine in June 1998 the veteran 
could forward flex to 85 degrees and extend to 20 degrees.  
Lateral bending was to 20 degrees.  The examiner's impression 
was that the veteran's lower back pain appeared to be mild-
to-moderately symptomatic chronic muscle strain.  On VA 
examination in January 2001 forward flexion was to 60 degrees 
and lateral bending was to 15 degrees.  The examiner 
concluded that the veteran's low back symptomatology was mild 
to moderate in nature.

Based upon the foregoing, the veteran's low back symptoms are 
not indicative of severe lumbosacral strain, but more nearly 
approximate the criteria under Diagnostic Code 5295 for a 20 
percent evaluation.  Thus an evaluation in excess of 20 
percent is not warranted.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
38 C.F.R. § 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Moreover, a higher rating is not warranted under the criteria 
for limitation of motion.  A 40 percent rating would require 
severe limitation of motion and the medical evidence, as 
described earlier, does not support such symptomatology.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  The most recent VA 
examination found some limitation of motion of the lumbar 
spine, but the examiner described such symptoms to be mild to 
moderate.  Mild to moderate limitation of the lumbar spine 
warrants a 20 percent disability evaluation of which the 
veteran is currently assigned.  Thus an evaluation in excess 
of 20 percent under Diagnostic Code 5292 is not for 
application in this instance.

The Board has considered whether an evaluation greater than 
20 percent is warranted under the precepts of DeLuca, supra 
on the basis of functional loss due to pain.  The Board finds 
that in this case, neither 38 C.F.R. §§ 4.40, 4.45, 4.59 nor 
DeLuca provide a basis for a higher rating.  

The January 2001 VA examiner found the veteran to have no 
weakened movement, excess fatigability or incoordination 
caused by the service-connected low back disability.  The 
examiner identified no evidence of muscular atrophy or skin 
changes suggestive of disuse of functional impairment due to 
pain and the veteran described no functional limitations.

Thus, the Board finds that the evidentiary record does not 
demonstrate additional disability of the lumbar spine in 
excess of the current 20 percent evaluation upon which to 
predicate a grant of a higher rating under the criteria of 
38 C.F.R. §§ 4.40, 4.45 or 4.59.  

The veteran reported constant back pain on a daily basis, and 
has indicated that he could not handle any type of employment 
due to his low back disability.  The Court has held that a 
lay person can provide evidence of visible symptoms.  See 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); see also Espiritu 
v. Derwinski,  2 Vet. App. 492 (1992).  However, regulations 
require that a finding of dysfunction due to pain be 
supported by, among other things, adequate pathology.  
38 C.F.R. § 4,40.  Here, the veteran's account of low back 
pain is not supported by adequate pathology as the January 
2001 VA examination shows no functional loss due to pain.

The Board has also examined diagnostic code 5293 for 
consideration for a higher evaluation for the veteran's low 
back disability.  Under Diagnostic Code 5293 the veteran may 
be evaluated for symptoms associated with intervertebral disc 
syndrome.  In order for the next higher rating, 40 percent, 
to be assigned under this code, the evidence must demonstrate 
or approximate a disability, which is severely disabling, 
with recurring attacks and intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2000).  Although degenerative 
disk disease was shown on x-rays in March 1999, there is no 
evidence that it was severe in nature with recurring attacks.  
In a subsequent MRI there was no evidence of spinal stenosis 
or nerve root compression.  The VA examiner in January 2001 
found no radicular type symptoms, the veteran walked with a 
normal gait and a neurological evaluation was within normal 
limits.  In any event, service connection has not been 
granted for degenerative disc disease, a disorder not found 
to be associated with the service-connected low back strain.  
Thus, there is no evidence of severe low back disability upon 
which to predicate assignment of a 40 percent evaluation 
under Diagnostic Code 5293.




There is no evidence from the record that the veteran's 
service-connected disability has resulted in damage to the 
nerves that would warrant a separate rating.  38 C.F.R. 
§ 4.124a; see Bierman v. Brown, 6 Vet. App. 125 (1994).  It 
was found during the January 2001 VA examination that there 
were no neurological abnormalities.  This constitutes 
persuasive evidence that a separate rating for neurological 
symptoms is not warranted.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against an increased evaluation for low back strain.  

Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the veteran the criteria for assignment of an 
increased evaluation on an extraschedular basis.  The RO, 
however, did not grant the veteran an increased evaluation on 
this basis.  

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider unusual or exceptional.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
low back disability has not request frequent inpatient care 
or markedly interfered with employment.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
low back strain.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an evaluation in excess of 20 percent for low 
back strain is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

